Citation Nr: 1545305	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  10-08 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

Entitlement to an initial disability rating in excess of 30 percent for an anxiety disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Board remanded the claim in December 2012.

In September 2012, the Veteran presented sworn testimony during a Travel Board hearing in Portland, Oregon, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

The Board's December 2012 decision also remanded a reopened claim for service connection for a disability of the arms, wrists, and hands.  In a May 2013 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for left lower radiculopathy and right lower cervical radiculopathy.  These grants are considered to be a full grant of the benefits on appeal for the disability of the arms, wrists, and hands claim.  This claim is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  


FINDING OF FACT

Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for an increased initial rating for an anxiety disorder.





CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the issue of an initial rating in excess of 30 percent for an anxiety disorder by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2015); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  

The Veteran perfected his appeal of the May 2011 rating decision assigning a 30 percent initial evaluation for his anxiety disorder.  A September 2013 written statement from the Veteran expressed his wish to withdraw all of his pending appeals.  His only pending appeal is the anxiety disorder claim.  His withdrawal was effective immediately upon receipt by VA.  38 C.F.R. § 20.204(b)(3) (2015).  As there remain no allegations of errors of fact or law for appellate consideration on this issue, the Board does not have jurisdiction to review the claim for an initial evaluation in excess of 30 percent for an anxiety disorder.  It is dismissed.


ORDER

The appeal for an initial increased rating for an anxiety disorder is dismissed.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


